              Case 2:21-sw-00686-CKD Document 4 Filed 09/09/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALSTYN BENNETT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
                                                                     FILED
 4 Telephone: (916) 554-2700                                        Sep 09, 2021
   Facsimile: (916) 554-2900                                     CLERK, U.S. DISTRICT COURT
 5                                                             EASTERN DISTRICT OF CALIFORNIA



 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE APPLICATION                CASE NO: 2:21-SW-0686 CKD
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:                 [PROPOSED] ORDER TO UNSEAL SEARCH
                                                     WARRANT AND SEARCH WARRANT
13   406 N ANTEROS AVE                               AFFIDAVIT
     STOCKTON, CA 95215
14

15         Upon application of the United States of America and good cause having been shown, IT IS
16 HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

17

18   Dated:       September 9, 2021
                                                       THE HONORABLE ALLISON CLAIRE
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
